Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the computer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the category".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the…recipient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the…tone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the selected greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the selected greeting card".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the option".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the deselected greeting cards".  There is insufficient antecedent basis for this limitation in the claim.
It appears the phrase “also enter they type” in claim 18 should read “also enter the type”. Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “most embody” in claim 15 is a relative term which renders the claim indefinite. The term “most embody” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a database containing a plurality of information regarding a plurality of greeting cards for sale at the retail store;
prompting a user for input comprising a greeting card category, an intended recipient for the greeting card, and answers to one of more questions posted to the user to infer a desired tone of the greeting card;
quantitative sorting logic that receives the data inputs and uses said data inputs in combination with the plurality of information located on the database to rank and list a subset of greeting cards that embody the category, recipient, and tone that the user has requested;
receive the list of the subset of greeting cards
prompt the user to select a greeting card from the list of the subset of greeting cards for purchase
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing, sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a touch screen device located in a greeting card department of a retail store
a server in contact with the touch screen device, the computer comprising hardware components and computer software;
the database is located on the server
wherein the computer software via the touch screen device prompts the user for input and receives data
wherein the user input is translated into data inputs by the computer software
the quantitative sorting logic is located on the server
the touch screen receives from the computer software various data and displays said data on the touch screen
wherein the computer software receives via the touch screen device the user’s selected greeting card to determine and display on the touch screen the aisle, column, and row where the user can find the greeting card or a map which directs the user to the location of the greeting card within the retail store
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claims 2-3 are directed to the abstract idea itself. As for claims 4-6, the elements in these claims do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a touch screen device located in a greeting card department of a retail store
a server in contact with the touch screen device, the computer comprising hardware components and computer software;
the database is located on the server
wherein the computer software via the touch screen device prompts the user for input and receives data
wherein the user input is translated into data inputs by the computer software
the quantitative sorting logic is located on the server
the touch screen receives from the computer software various data and displays said data on the touch screen
wherein the computer software receives via the touch screen device the user’s selected greeting card to determine and display on the touch screen the aisle, column, and row where the user can find the greeting card or a map which directs the user to the location of the greeting card within the retail store
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 7-14 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
list greeting card categories or occasions
receive a user’s selected category or occasion
list recipient categories
receive a selected recipient
one or more questions to determine the mood or tone of the greeting card requested by the user
receive answers to the one or more questions
use a quantitative sorting process to determine a list of greeting cards that embody the occasion, recipient and mood or tone of the greeting card that the user desires and displaying said list on the touch screen;
receiving the selected greeting card from the list;
using a greeting card SKU to locate the selected greeting card in the retail store and presenting the location to the user
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing, sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
provide software that can interact with a user via a touch screen in a retail store;
display data on a touch screen
receive selections from a touch screen
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claim 2-3 are directed to the abstract idea itself. As for claims 9-14, these claims recite the optional limitations (i.e., “may”) and therefore do not constrain the claim and thereby aid to eligibility. As for claim 8, the elements in this claim does not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
provide software that can interact with a user via a touch screen in a retail store;
display data on a touch screen
receive selections from a touch screen
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a system.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a database containing a plurality of information about all greeting cards available for sale in the retail store at the a time the user is engaging with the software;
posing one or more questions to the user and receiving one or more answers from the user
using the user input and the one or more answers to create a list of greeting cards that embody the greeting card category, greeting card recipient, and general tone or mood of the greeting card

This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing, sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a server;
software accessed by a touch screen on an in-store kiosk or a user's mobile device while in a retail store;
wherein user input is received from the user via the kiosk and displayed to the user via the kiosk relating to a greeting card category, a greeting card recipient;
wherein the software poses the one or more questions via the kiosk and receives the one or more answers via the kiosk;
wherein the software uses the user input and the one or more answers to create the list list of greeting cards that embody the greeting card category, greeting card recipient, and general tone or mood of the greeting card, and display said list of greeting cards on the touch screen of the kiosk;
wherein the user has the option to select one of the greeting cards from the list of greeting cards on the touch screen of the kiosk or deselect one of the greeting cards from the list;
wherein if the user deselects one or more greeting cards from the list, the software replaces the one or more deselected greeting cards with one or more new greeting cards;
wherein when the user selects one of the greeting cards from the list, the software displays an exact location of the selected greeting card in the store on the touch screen of the kiosk;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim claim 2-3 are directed to the abstract idea itself. As for claims 16-20, these claims do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a server;
software accessed by a touch screen on an in-store kiosk or a user's mobile device while in a retail store;
wherein user input is received from the user via the kiosk and displayed to the user via the kiosk relating to a greeting card category, a greeting card recipient;
wherein the software poses the one or more questions via the kiosk and receives the one or more answers via the kiosk;
wherein the software uses the user input and the one or more answers to create the list list of greeting cards that embody the greeting card category, greeting card recipient, and general tone or mood of the greeting card, and display said list of greeting cards on the touch screen of the kiosk;
wherein the user has the option to select one of the greeting cards from the list of greeting cards on the touch screen of the kiosk or deselect one of the greeting cards from the list;
wherein if the user deselects one or more greeting cards from the list, the software replaces the one or more deselected greeting cards with one or more new greeting cards;
wherein when the user selects one of the greeting cards from the list, the software displays an exact location of the selected greeting card in the store on the touch screen of the kiosk;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

References Cited
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101 and 112.
The closest prior art of record is Weinschenk (US 2004/0103031) and Jacobs (US 5,875,110) and Reference U (see PTO-892).

Response to Arguments
I.	In regards to the rejections under 35 U.S.C. 112, some of the rejections have been withdrawn because the applicant has amended the claims and overcome the rejection. However, some remain because the amendment has introduced new issues.
II.	In regards to the rejection of claims 1-6 under 35 U.S.C. 101, the applicant’s arguments are not persuasive. The applicant respectfully argues on page 12 of the remarks that the claims recite an improvement over “prior art greeting card selection technology because in the prior art, the user is left with a greeting card and possibly information such as which store carries said card. The greeting card finder tool of claim 1 takes the user to the exact location with the retail store where the greeting card can be found.”
The examiner respectfully disagrees because greeting card selection is not a technology for purposes of 35 U.S.C. 101.
In addition, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a).
III.	 In regards to the rejection of claims 7-14 under 35 U.S.C. 101, the applicant’s arguments are not persuasive. The applicant respectfully argues on page 13 of the remarks that “finding a greeting card in the greeting card department of a retail store” is not something that can be performed in the human mind.
The examiner respectfully disagrees, but notes that the abstract idea is not a mental process but rather certain methods of organizing human activity. Therefore this argument by the applicant is not persuasive.
IV.	 In regards to the rejection of claims 7-14 under 35 U.S.C. 101, the applicant’s arguments are not persuasive. The applicant respectfully argues on page 13 of the remarks that the claims recite “a technical improvement to prior art technology” by “querying the user with a series of questions and receiving answers that are input into an algorithm that helps further narrow the list of greeting cards by tone.”
The examiner respectfully disagrees for two reasons. First, the applicant has not identified the alleged technology for purposes of 35 U.S.C. 101, which is a pre-requisite to finding an improvement. Second, “querying the user with a series of questions and receiving answers that are input into an algorithm that helps further narrow the list of greeting cards by tone” is not an improvement to the [non-alleged] technology. Instead, it is an improvement to a business process.
In addition, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a).
V.	In regards to the rejection of claims 15-20 under 35 U.S.C. 101, the applicant’s arguments are not persuasive. The applicant respectfully argues on page 14 of the remarks that the claims recite “a technical improvement to prior art technology” by “assist[ing] a user in finding a greeting card meeting the user’s need…allow[ing] a user to search different greeting cards in different sub-categories such as event (birthday, anniversary, etc.) and recipient (mother, wife, etc.).”
The examiner respectfully disagrees for two reasons. First, the applicant has not identified the alleged technology for purposes of 35 U.S.C. 101, which is a pre-requisite to finding an improvement. Second, “assist[ing] a user in finding a greeting card meeting the user’s need…allow[ing] a user to search different greeting cards in different sub-categories such as event (birthday, anniversary, etc.) and recipient (mother, wife, etc.)” is not an improvement to the [non-alleged] technology. Instead, it is an improvement to a business process.
In addition, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684